Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. Section 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theQuarterly Report of Zoro Mining Corp. (the "Company") on Form 10-Qfor the period ended July 31, 2009 as filed with the Securities and Exchange Commission on the date here of (the "report"), I, Andrew Brodkey, President/Chief Executive Officer and Jas Butalia, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: September 14, 2009. /s/ ANDREW BRODKEY /s/ JAS BUTALIA Andrew Brodkey Jas Butalia President/Chief Executive Officer Chief Financial Officer
